Graves, O. J.
Lane caused Dovey to. be arrested for larceny, and the latter sued him in this action for malicious prosecution. The defendant testified at the trial in his own behalf, and the plaintiff called one Ryan to impeach him, and Ryan swore that his reputation was bad. The mode of examination was not very technical, but the question and answer were not excepted to.
The defendant’s counsel then plied the witness with a pretty sharp cross-examination, and drew out sufficient to entitle him- to argue to the jury, if any argument was necessary, that his impeaching testimony was worthless. At this stage however, the defendant’s counsel moved the court to strike out all that the witness had said, and the court refused. This ruling is'now complained of on writ of error, and the case raises no other point.
The testimony was no infringement of the law of evidence. The difficulty with it consisted in its want of completeness and its lack of evidentiary forcé to satisfy the principles of legal reasoning, and the objection to it was *50not to be applied by moving to strike it out but by explaining its imbecility to the jury and by getting proper instructions in regard to it.
The judgment is affirmed with costs.
The other Justices concurred.